     Case 3:19-cv-01041-WQH-NLS Document 24 Filed 05/21/20 PageID.510 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    DINO POLSELLI, JR.,                                Case No.: 19-cv-1041-WQH-NLS
11                                      Plaintiff,
                                                         ORDER
12    v.
13    SIDNEY AKI; ROBERT HOOD;
      MIOSES CASTILLO; U.S.
14
      CUSTOMS AND BORDER
15    PROTECTION; KEVIN K.
      MCALEENAN, Acting Secretary,
16
      U.S. Department of Homeland
17    Security; and DOES 1-30,
      inclusive,
18
                                     Defendants.
19
20   HAYES, Judge:
21          The matter before the Court is the Motion for Leave to File Second Amended
22   Complaint filed by Plaintiff Dino Polselli, Jr. (ECF No. 21).
23     I.   BACKGROUND
24          On June 3, 2019, Plaintiff Dino Polselli, Jr., filed a Complaint. (ECF No. 1). On
25   September 3, 2019, Plaintiff filed a First Amended Complaint (“FAC”) against Defendants
26   Sidney Aki, Robert Hood, Moises Castillo, U.S. Customs and Border Protection (“CBP”),
27   the United States of America, and the Acting Secretary of the U.S. Department of
28   Homeland Security (“DHS”). (ECF No. 10). In the FAC, Plaintiff brought claims against

                                                     1
                                                                             19-cv-1041-WQH-NLS
     Case 3:19-cv-01041-WQH-NLS Document 24 Filed 05/21/20 PageID.511 Page 2 of 4


 1   the Acting Secretary of DHS, “acting by and through” Defendants Sidney Aki, Robert
 2   Hood, and Moises Castillo, for disparate treatment based on disability under the
 3   Rehabilitation Act of 1973, retaliation based on protected activity under Title VII of the
 4   Civil Rights Act of 1964, hostile work environment under Title VII, constructive discharge,
 5   and disparate treatment based on age under the Age Discrimination in Employment Act
 6   (“ADEA”). (Id. at 5, 8, 11, 12, 14). Plaintiff further brought a claim against Defendant the
 7   United States of America for failure to pay wages under an employment contract and the
 8   Fair Labor Standards Act (“FLSA”).
 9         On September 16, 2019, Defendants filed a Motion to Dismiss Plaintiff’s FAC. (ECF
10   No. 13). On March 3, 2020, the Court issued an Order granting Defendants’ Motion to
11   Dismiss and dismissing Plaintiff’s FAC without prejudice and with leave to file a motion
12   for leave to amend the Complaint. (ECF No. 20). Specifically, the Court determined that it
13   lacked subject matter jurisdiction over Plaintiff’s ADEA claim and claim for failure to pay
14   wages. The Court further dismissed Plaintiff’s requests for punitive damages and dismissed
15   Defendants Aki, Hood, Castillo, and the Doe Defendants, determining that “[t]he Acting
16   Secretary of DHS is the only proper Defendant” on Plaintiff’s remaining claims. (Id. at 20).
17         On April 2, 2020, Plaintiff filed a Motion for Leave to File Second Amended
18   Complaint. (ECF No. 21). Plaintiff seeks to amend the Complaint to “remove[ ] the matters
19   this Court dismissed, adding no new causes of action, and instead adding only factual
20   details to conform to proof based on the same set of facts as those in the original
21   Complaint.” (Id. at 2).
22         On April 27, 2020, Defendants filed an Opposition to Plaintiff’s Motion for Leave
23   to File Second Amended Complaint. (ECF No. 22). Defendants oppose Plaintiff’s Motion
24   “only to the extent it is inconsistent with the Court’s Order granting Defendant’s Motion
25   to Dismiss Plaintiff’s First Amended Complaint.” (Id. at 1). Defendants contend that the
26   proposed second amended complaint improperly identifies the United States of America
27   as a Defendant in the body of the complaint and improperly identifies CBP, Kevin K.
28   McAleenan, Aki, Hood, Castillo, and the Doe Defendants in the caption of the complaint.

                                                  2
                                                                               19-cv-1041-WQH-NLS
     Case 3:19-cv-01041-WQH-NLS Document 24 Filed 05/21/20 PageID.512 Page 3 of 4


 1   Defendants further contend that “Plaintiff’s proposed SAC seeks to include additional
 2   allegations that CBP failed to compensate Plaintiff for all hours worked . . . . The Court,
 3   however, dismissed Plaintiff’s claim for unpaid wages.” (Id. at 2).
 4          On May 1, 2020, Plaintiff filed a Reply. (ECF No. 23). Plaintiff attaches to the Reply
 5   an amended proposed second amended complaint that substitutes Chad F. Wolf as the
 6   Acting Secretary of DHS in place of Kevin K. McAleenan and removes references to the
 7   United States of America as a Defendant. Plaintiff contends that Defendants fail make any
 8   showing of undue delay, bad faith, repeated failure to cure deficiencies, prejudice, or
 9   futility sufficient for the Court to deny the Motion for Leave to File Second Amended
10   Complaint. Plaintiff contends that the proposed second amended complaint brings claims
11   only against the proper Defendant, the Acting Secretary of DHS. Plaintiff further contends
12   that the allegations that CBP failed to compensate Plaintiff for all hours worked “are made
13   to demonstrate part of the pattern of intolerable working conditions that Defendant created
14   for Plaintiff, and not as an individual claim for which Plaintiff is seeking off-the-clock
15   wage-and-hour damages.” (Id. at 3).
16    II.   LEGAL STANDARD
17          Rule 15 of the Federal Rules of Civil Procedure mandates that leave to amend “be
18   freely given when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied
19   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
20   Cir. 2003) (per curiam) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708,
21   712 (9th Cir. 2001)). The Supreme Court has identified several factors district courts should
22   consider when deciding whether to grant leave to amend: “undue delay, bad faith or
23   dilatory motive on the part of the movant, repeated failure to cure deficiencies by
24   amendments previously allowed, undue prejudice to the opposing party by virtue of
25   allowance of the amendment, [and] futility of amendment.” Foman v. Davis, 371 U.S. 178,
26   182 (1962); see also Smith v. Pac. Props. Dev. Corp., 358 F.3d 1097, 1101 (9th Cir. 2004).
27   “Not all of the [Foman] factors merit equal weight. As this circuit and others have held, it
28   is the consideration of prejudice to the opposing party that carries the greatest weight.”

                                                   3
                                                                                19-cv-1041-WQH-NLS
     Case 3:19-cv-01041-WQH-NLS Document 24 Filed 05/21/20 PageID.513 Page 4 of 4


 1   Eminence Capital, LLC, 316 F.3d at 1052. “The party opposing amendment bears the
 2   burden of showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th
 3   Cir. 1987). “Absent prejudice, or a strong showing of any of the remaining Foman factors,
 4   there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence
 5   Capital, LLC, 316 F.3d at 1052.
 6 III.    RULING OF THE COURT
 7         In the amended proposed second amended complaint, Plaintiff alleges claims against
 8   a single Defendant, Chad F. Wolf, the Acting Secretary of DHS, for disparate treatment
 9   based on disability under the Rehabilitation Act of 1973, retaliation based on protected
10   activity under Title VII of the Civil Rights Act of 1964, hostile work environment under
11   Title VII, and constructive discharge. Defendants have not shown that they would be
12   prejudiced by the amendment or made “a strong showing” of undue delay, bad faith or
13   dilatory motive, futility of amendment, or repeated failure to cure deficiencies. Eminence
14   Capital, LLC, 316 F.3d at 1052. The Court finds that Defendants have failed to demonstrate
15   that the Foman factors warrant deviating from the “presumption under Rule 15(a) in favor
16   of granting leave to amend.” Id. (emphasis omitted). Accordingly,
17         IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File Second
18   Amended Complaint (ECF No. 21) is granted. Plaintiff shall file the amended proposed
19   second amended complaint attached as “Exhibit A” to Plaintiff’s Reply (ECF No. 23-3)
20   within five (5) days of the date of this Order.
21    Dated: May 21, 2020
22
23
24
25
26
27
28

                                                   4
                                                                             19-cv-1041-WQH-NLS
